REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	
   Regarding claim 31
           The prior art of record neither anticipates nor renders obvious the combination of: storing, in a database, user registration data and product information data relating to a plurality of products; broadcasting, by a server the product information data of at least one of the plurality of products to a plurality of set-top boxes to be displayed on touch screens of a plurality of remote control devices communicatively coupled to the plurality of set-top boxes, respectively, without the product information data being designated for a specific user of one of the plurality of set-top boxes; transmitting, by the server, updated product information data that replaces at least a portion of the previously transmitted product information data of the at least one of the plurality of products to the plurality of set-top boxes to be displayed on the touch screens of the plurality of remote control devices, respectively; comparing, by a processor, data relating to a transaction request from a user of one of the plurality of set-top boxes with user registration data of the user stored in the database to identify the user of the one set-top box; generating, by the processor, personalized user transaction data and personalized product information for the identified user of the set-top box; and transmitting, by the server, the personalized user transaction data and the personalized product information to the set-top box that provides programming instructions to the remote control device communicatively coupled to the set-top box, such that the personalized product information is displayed in a customized manner on the touch screen of the remote 
		
             Regarding claim 21
 	Claim 21 is parallel in subject matter to the feature noted above with respect to claim 31 and is allowable for reasons similar to those provided for claim 31.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(I) US 20020034980 to Lemmons et al. discloses system and method whereby participants may engage in a contest that is simultaneously or subsequently broadcast. 
set top box 106 may be a device that can perform several functions in addition to transferring the video signal from the broadcast network 104 to the television 118. In addition to the broadcast signals, the set top box 106 may be capable of receiving signals specifically for the particular viewer of television 118. For example, interactive web pages customized for the viewer of television 118 may be transmitted with and embedded into the broadcast signal. The set top box 106 may then combine the broadcast signal with the web pages and display a customized signal to the viewer of television 118. The set top box 108 is shown with a keyboard 126 attached and with a connection to reverse channel 130. Set top box 108 maybe thereby enabled to take a participant's input and transmit it back via the reverse channel 130 to the server system 102. The keyboard 126 maybe replaced or supplemented with a remote control, trackball, mouse, joystick, gyroscopic pointing device, dedicated game pad for game play, touch screen, stylus, or other user input device. The input given back through the reverse channel 130 may be a computer commands, such as keyboard inputs and mouse directions. Further, the input may comprise audio, for example, a participant talking into a microphone as part of his or her input to the game. Additionally, a video camera may also be used to capture a video signal and send the video signal through the reverse channel 130 to the server controller 102 to be incorporated into the game.

(II) US 20030033157 to Dempski et al. discloses a system and method for combining television broadcast programming content with customized or personalized information and educational or entertainment content. The system includes a set-top box capable of receiving data transmissions and locally rendering video animation for broadcast programs in a way that the television viewer sees a coherent seamless merging of the television program content and supplemental content sources in an indistinguishable format. Preferably, the viewer may interact in real-time with the enhanced television programming to provide a higher level of engagement and customization potential. The viewer can interact with the set-top box by using a remote control, or a keyboard connected to the top box or personal computer. Also, the viewer may use a touch-sensitive screen over the video display to take advantage of hidden and/or visible buttons being displayed along with the television programming. In addition, on-screen menus, such as drop-down or pull-down menus, may be used.

(III) US 20010013123 to Freeman et al. discloses a Customized Programming creation system that provides the ability to transmit Customized Programming offerings to individual users based upon their known profile or their responses to contemporaneous queries. In its basic form, the invention provides for a programming transmission center to maintain a single or multiple MPEG storage server environments. Through the use of digital conversion and MPEG compression standards, a vast library of programming and other information signals can be stored on such file servers. The transmission center selects and accesses programming segments or other information from the storage servers. Through the use of splice points encoded through the MPEG process, the programming transmission center can inconspicuously splice disparate program segments together to create a single custom program stream for delivery to a single user or multiple users of the same profile. 

(IV) US 20070033531 to Marsh discloses a method and apparatus for context-specific content delivery. Methods and apparatus for generating and delivering selected primary content and contextually-related, targeted secondary content to users of a network. In an exemplary embodiment, the network comprises a packet-switched data (e.g., IP) network such as the Internet, and the primary content comprises video or media clips that are user-selectable via a network site or web page. The primary content carries with it descriptive metadata that is accessed by a distribution server and forwarded to a secondary content source. The secondary content source (or its proxy) utilizes the metadata to identify and return contextually-related secondary content such as advertising links. This secondary content is then presented to the user in conjunction with the primary content, such as in a common display window and in a seamless fashion, thereby avoiding distractions to the user associated with generating ancillary windows or other display mechanisms, and providing the user with highly relevant secondary content choices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625